Citation Nr: 0732460	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that, among other things, denied service 
connection for residuals of a bilateral foot condition, 
bilateral hearing loss, and hepatitis B.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In June 2007, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Acting Veterans Law Judge at the local VA office.  At the 
hearing the veteran submitted additional evidence relevant to 
his claims, accompanied by a waiver of RO consideration.  
This evidence will be considered in reviewing the veteran's 
claims.

The issue of entitlement to service connection for hepatitis 
B is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis had its onset 
in active service.

2.  The evidence of record does not demonstrate that the 
veteran currently has bilateral hearing loss for VA purposes.




CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was incurred in active 
service.  § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2004 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, a VA 
examination, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.



II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  


A.  Bilateral foot condition.

In this case, the veteran filed a claim in January 2004 for a 
bilateral condition of the feet.  The veteran has been 
diagnosed with tinea pedis, for which he has been service-
connected, and bilateral plantar fasciitis.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disability is 
related to a disease or injury in service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).   

Here, the veteran's medical records indicate that the veteran 
fell off of a diving board in service.  The records note a 
possible fracture of the right foot and residual pain since 
1981.  A June 1982 treatment note indicates an injury to the 
right foot and abrasion of the left leg.  The note indicates 
that the right great toe may have sustained a fracture and 
was tender to palpation.  A July 1982 x-ray indicated no 
fracture.  The veteran also indicated that he had pain, 
weakness, stiffness, and swelling with standing and walking 
since 1980 while on active duty.

After service, the veteran sought treatment for his feet.  In 
February 2004, the veteran's private physician wrote a report 
indicating that the veteran had been seen by him since 1987 
and that he has had recalcitrant pain of both feet.  He 
stated that the veteran has plantar fasciitis, more 
pronounced on the left than the right.  This same physician 
penned an additional report dated in March 2005, stating that 
the veteran had been his patient since 1983, at which time he 
was seen for chronic heel pain.  The physician indicated that 
the veteran had suffered injuries while in the service and 
suffered for plantar fasciitis at that time.  The veteran was 
seen occasionally since that time for chronic plantar 
fasciitis which the physician indicated that the veteran 
"has had since his injuries that he sustained in the Air 
Force."  

In order to determine whether the veteran has a bilateral 
foot condition that is related to his active service, the 
veteran was afforded a VA fee basis examination dated in 
December 2004.  The examiner noted the veteran's complaints. 
The veteran indicated that his condition has existed since 
1980 and that he has pain, weakness, stiffness and swelling 
while standing and walking.  The veteran sought treatment for 
this in 1985, but the pain returned several months later.  
The veteran complained of difficulty in walking and that his 
ankle twists easily.  After examining the veteran, the 
veteran was diagnosed with tinea pedis and onychomycotic 
nails.  No residuals of a right foot injury were, however, 
noted, and the examiner stated that, "for the [veteran's] 
claimed condition of right foot injury, there is no diagnosis 
because there is no pathology to render a diagnosis."

In December 2005, the VA physician submitted an addendum to 
his previous report.   In this report, the examiner stated 
that "[o]n examination, there was no evidence of right foot 
injury.  Additionally, right foot x-rays were within normal 
limits.  The veteran's subjective history inadvertently noted 
surgical treatment of the right foot.  There was no evidence 
of surgery on physical examination or x-rays.  Therefore, for 
the claimed condition of right foot, there is no pathology to 
render a diagnosis.  However, on examination the veteran was 
noted to have bilateral tenderness affecting the feet.  The 
diagnosis of Right Foot Plantar Fasciitis and Left Foot 
Plantar Fasciitis were rendered.  The bilateral foot 
condition "is equally likely due to the veteran's complaints 
of pain, weakness, stiffness and swelling with standing and 
walking since 1980 while on active duty."

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for bilateral plantar fasciitis is 
warranted.   In reaching this determination, the Board notes 
that both VA examiner and the veteran's private physician 
indicated that the veteran's plantar fasciitis is likely the 
result of his active service. 

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the medical opinion evidence supports 
the veteran's claim, service connection for is warranted. 

B.  Bilateral hearing loss.

Next, the veteran contends that service connection is 
warranted for bilateral hearing loss. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the weight of the evidence is against a finding 
that the veteran has current bilateral hearing loss for VA 
purposes.  

Here, the record indicates that the veteran's hearing was 
tested in September 1982 upon separation from service, and 
again in February 2007.  The September 1982 examination 
revealed maximum pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
20
10
15
5
5

The veteran was diagnosed with hearing loss, all frequencies, 
AU, non progressive, stabilized.

The veteran's recent February 2007 hearing examination 
revealed maximum pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
10
5
10
5
15

Based on the foregoing, the Board finds that the veteran does 
not have current bilateral hearing loss for VA purposes.  And 
without a current diagnosis, a claim for entitlement to 
service connection cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In so concluding, the Board does not wish in any way to 
diminish the veteran's honored service.  The medical 
evidence, however, is against a current finding of hearing 
loss.  38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


ORDER

Service connection for bilateral plantar fasciitis is 
granted.

Service connection for bilateral hearing loss is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for service connection for hepatitis 
B must be remanded for further action.  

Here, the Board notes that the veteran, in testimony before 
the Board, identified medical records relevant to the 
veteran's claim that have not been associated with the 
veteran's claims file.  The veteran testified that he had 
received treatment at the VA Medical Center in Decatur, 
Georgia, in April or May 2007 regarding hepatitis B.  He also 
indicated that his private physician, Dr. Corley had provided 
treatment, to include lab work regarding hepatitis B.  The 
current record does not include the VA treatment records and 
only the February 2002 laboratory reports regarding testing 
ordered by Dr. Corley.  The VA and private outpatient 
treatment records identified have not been obtained.  

Based on the foregoing, this matter must be remanded so that 
the RO may obtain these records.  In addition, the veteran 
should also be afforded an opportunity to submit any recent 
medical records or opinions pertinent to his claim that have 
not already been associated with the veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board also notes that the veteran has not been afforded a 
VA examination in connection with this claim.  This regard, 
the Board notes that the veteran testified that hepatitis B 
had its onset in service.  The veteran's claims file also 
indicates that the veteran may have this condition.  A VA 
examination is therefore warranted to determine whether the 
veteran has a hepatitis B condition that is related to his 
active duty service.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should obtained all 
treatment records of the veteran 
regarding treatment for hepatitis B 
from the VA Medical Center in Decatur, 
Georgia, dated from April 2007 to the 
present.  All records obtained must be 
associated with the claims file.  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for hepatitis B or related conditions 
since service.  This should include 
medical and treatment records dated 
since service, and from the veteran's 
private physician, Dr. Corley, dated 
from February 2002 to the present.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an appropriate 
VA examination in order to determine the 
nature and etiology of any hepatitis B or 
related condition found to be present.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
hepatitis B found to be present.  If the 
examiner diagnoses the veteran as having 
hepatitis B, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the condition was 
caused by or had its onset during 
service. The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


